IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0518
                               Filed June 16, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RUSTY SHANE ROGERS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Winnebago County, DeDra L.

Schroeder, Judge.



      Rusty Rogers appeals from the sentences imposed following his guilty

pleas. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Mullins and May, JJ.
                                           2


DOYLE, Presiding Judge.

          Rusty Rogers appeals from the sentences imposed following his guilty

pleas. He alleges the prosecutor breached the plea agreement. Finding Rogers

failed to establish a breach of the plea agreement, we affirm.

  I.      Facts and Procedural history.

          In January 2020, Rogers pled guilty in two cases. In the drug case, he pled

guilty to one count of possession with intent to deliver methamphetamine in

violation of Iowa Code section 124.401(1)(c)(6) (2019), a class “C” felony. In the

domestic abuse case, he pled guilty to two counts of domestic abuse assault:

(1) impeding blood or airflow in violation of section 708.2A(5), a class “D” felony,

and (2) third or subsequent offense in violation of section 708.2A(4), a class “D”

felony.      In exchange for his pleas, the State agreed to recommend an

indeterminate prison sentence not to exceed ten years on the drug charge with a

suspended fine. Rogers was free to make his own sentencing recommendation.

The State agreed to recommend indeterminate prison sentences not to exceed

five years for each domestic abuse charge with suspended fines. The State

agreed to recommend the domestic abuse sentences run concurrently with the

drug and other sentences. The State agreed to dismiss other charges. The court

accepted Rogers’s pleas and set sentencing for a later date. At sentencing, the

State recommended the terms of plea agreement. Rogers was sentenced to serve

ten years in prison on the drug charge, fined $1000, and assessed various

surcharges.      The fine and surcharges were suspended.         The sentence was

ordered to be served consecutively with the domestic abuse sentences. He was

sentenced to five years in prison on each of the domestic abuse counts, each to
                                           3


be served consecutively with the other and the drug sentence. He was fined $750

on each domestic abuse count and assessed various surcharges. The fines and

surcharges were suspended on one of the counts.

           Rogers appeals contending the prosecutor breached the parties’ plea

agreement by not commending the recommended sentence and in highlighting

Rogers’s extensive criminal history, lack of accountability, and the victim’s impact

statement.

     II.   Standard of Review.

           A defendant’s allegation of prosecutorial breach is reviewed for the

corrections of errors at law. State v. Jordan, ___ N.W.2d ___, ___, 2021 WL

1932703, at *3 (Iowa 2021).

    III.   Analysis

           Rogers asserts the State breached the plea agreement.1 At the sentencing

hearing, the prosecutor recommended all the terms of the plea agreement,

including that the sentences run concurrently. She then added:


1 Rogers also asserts his plea counsel was ineffective in failing to object to the
alleged breach of the plea agreement. Recently enacted statutory provisions—
Iowa Code sections 814.6 and 814.7 (2020)—limit the ability of a defendant to
appeal as a matter of right from a conviction following a guilty plea and require that
claims of ineffective assistance of counsel be presented and resolved in the first
instance in postconviction-relief (PCR) proceedings rather than on direct appeal.
See State v. Treptow, ___ N.W.2d ___, ___, 2021 WL 2172073, at *1 (Iowa 2021).
Rogers challenges the constitutionality of these enactments. The same challenges
were raised and rejected in Treptow, which was handed down after briefing was
completed, so we need not discuss them here. Id. at ___, 2021 WL 2172073, at
*2–7. Alternatively, Rogers asks us to adopt the plain error rule to review his claim
on appeal. But our supreme court has repeatedly declined to adopt the plain error
rule. See, e.g., id. at ___, 2021 WL 2172073, at *8; State v. Martin, 877 N.W.2d
859, 866 (Iowa 2016) (noting the supreme court has “repeatedly declined ‘to
abandon our preservation of error rules in favor of a discretionary plain error rule’”
(citation omitted)). As an intermediate appellate court, we cannot adopt a doctrine
                                            4


       I would note that the defendant has a significant criminal history,
       which is seen or outlined in the [presentence investigation report
       (PSI)]. I do think it’s important to point out the lack of accountability
       that’s obvious in the defendant’s PSI with respect to both of these
       cases, but particularly with respect to the domestic assault charges.
       His version is not supported by the evidence and is contrary to his
       plea of guilty to two separate dates. And as the court has already
       indicated, there is a victim impact statement on file with the court
       regarding the domestic charges.

The sentencing court noted all the factors it considered in sentencing Rogers to

prison, including his “significant” criminal history, time spent in jail and prison in the

past, his unsuccessful probation, and victim impact statement.              In imposing

consecutive sentences, the court explained,

                All three of these sentences in this case will run consecutive
       to each other. I make that decision based on the fact that these
       sentences are going to run consecutive because they’re all separate
       and distinct offenses. They occurred on separate and distinct days.
       They’re significant and different from each other in that respect and
       need to be treated in that way. You’ve had multiple, multiple
       opportunities in the past to try and rectify or—or fix the path you’ve
       been going down. And to protect the community and to best provide
       for your rehabilitation, it’s important that these offense be treated
       separately and that those goals for sentencing are—are met in doing
       it in this fashion.

On appeal, Rogers claims:

              In this case, the prosecutor did not actually commend the
       recommended sentence to the sentencing court, thereby indicating
       it was worthy of the court’s acceptance. Other than one brief mention
       that the State was recommending concurrent sentences, the
       prosecutor never again spoke about that particular recommendation.
       Rather, the prosecutor highlighted Rogers’s lengthy criminal history,
       Rogers’s lack of accountability with respect to the domestic abuse
       charges, and the victim impact statement that was on file for the
       domestic charges.


repeatedly rejected by our supreme court. See State v. Beck, 845 N.W.2d 56, 64
(Iowa Ct. App. 2014) (“We are not at liberty to overrule controlling supreme court
precedent.”). So we have no jurisdiction to decide Rogers’s ineffective-assistance-
of-counsel claim.
                                           5


(Internal citations omitted.)

       Because Rogers challenges the sentencing hearing rather than his guilty

plea, he has established good cause to pursue this direct appeal as a matter of

right. State v. Boldon, 954 N.W.2d 62, 69 (Iowa 2021).2

       “While some forms of sentencing error require a timely objection or

challenge to preserve an issue for appellate review, an allegation the prosecutor

breached the plea agreement at the time of sentencing is a species of sentencing

error to which the traditional rules of error preservation are inapplicable.” Id. at 70.

So “a claim of breach is reviewable on direct appeal even in the absence of

contemporaneous objection.” Id. at 71.

       “A prosecutor’s failure to abide by the terms of a plea agreement taints the

sentencing proceeding.” Id. at 70. The taint is inherently prejudicial and requires

the appellate court to vacate the sentence and remand the case for a new

sentencing hearing in front of a different judge. Id.

       “The relevant inquiry in determining whether the prosecutor breached the

plea agreement is whether the prosecutor acted contrary to the common purpose

of the plea agreement and the justified expectations of the defendant and thereby

effectively deprived the defendant of the benefit of the bargain.” Id. at 71 (citation

omitted). Rogers has failed to establish the prosecutor acted contrary to the

common purpose of the plea agreement and thereby effectively deprived him of


2 “Iowa Code section 814.6(1)(a)(3) provides a defendant may appeal as a matter
of right from a conviction entered upon a guilty plea only when the conviction is for
a class ‘A’ felony or the defendant establishes good cause.” Boldon, 954 N.W.2d
at 68. “[G]ood cause exists to appeal from a conviction following a guilty plea when
the defendant challenges his or her sentence rather than the guilty plea.” State v.
Damme, 944 N.W.2d 98, 105 (Iowa 2020).
                                        6


the benefit of the bargain. Here, the prosecutor did indeed recommend concurrent

sentences in accord with the parties’ plea agreement. The prosecutor stated,

“pursuant to the plea agreement, the State is recommending those [domestic

abuse] sentences be run concurrent,” and “The State recommends that that [drug]

sentence run concurrent with [the domestic abuse sentences] and also [the

sentence for another offense], which the defendant has already been sentenced

on.” The prosecutor then discussed those factors that justified incarceration as

she was allowed to do. See State v. Frencher, 873 N.W.2d 281, 285 (Iowa Ct.

App. 2015) (finding that the prosecutor discussed the defendant’s criminal history

and negative information in the presentence investigation report “only to provide

context to the sentencing recommendation”). At no time during the sentencing

proceeding did the prosecutor suggest consecutive sentences would be more

appropriate than concurrent sentences. At no time did the prosecutor express or

imply any material reservation about the plea agreement or recommended

sentence. The parties agreed the State would recommend terms of incarceration

to be run concurrently while Rogers would be free make his own recommendation.

That is what occurred. Although the sentencing court imposed consecutive terms

of incarceration, that was not at the suggestion—either explicit or implicit—of the

prosecutor. We conclude the prosecutor did not deprive Rogers of the benefit of

the bargain.

      The prosecutor complied with the letter and spirit of the plea agreement.

Rogers failed to establish a breach of the agreement.         We affirm Rogers’s

sentences imposed following his pleas of guilty.

      AFFIRMED.